LEARNED HAND, District Judge
(dissenting). The appealability of the order is settled already, and with it appears to me to go the question whether it was an order of the District Court, since otherwise this court would have no jurisdiction. Therefore the questions are: What matters does the writ of habeas corpus review? and what are their merits?
All the books agree that the writ goes only to points of “jurisdiction,” so that, if that word were definite, there would be no doubts. Unhappily it is not. Generally it means that the offense which the court decides to have been committed was one which it had pow'er to determine. That'is probably the exclusive original meaning. Ex parte Watkins, 3 Pet. 193, 7 L. Ed. 650; Ex parte Kearney, 7 Wheat. 38, 5 L. Ed. 391; Ex parte Parks, 93 U. S. 18, 23 L. Ed. 787. If so, it is enough that the court has said that it was punishing an offense within its powers; the question is not open whether there was any basis in fact for such an assertion.
Yet this is certainly not without exception the law in federal courts. For example, it was in post-bellum times repeatedly held that, when the court was acting under an unconstitutional statute, the writ might raise that question. Ex parte Siebold, 100 U. S. 371, 25 L. Ed. 717; Ex parte Clarke, 100 U. S. 399, 25 L. Ed. 715; Ex parte Yarbrough, 110 U. S. 651, 4 Sup. Ct. 152, 28 L. Ed. 274; Ex parte Royall, 117 U. S. 241, 6 Sup. Ct. 734, 29 L. Ed. 868; In re Coy, 127 U. S. 731, 8 Sup. Ct. 1263, 32 L. Ed. 274. In Ex parte Royall, supra, the matter was squarely put as one of discretion. Recently the cases have declined to consider the unconstitutionality of the statute in this way, probably because of the increasing business of the Supreme Court. . In Re *156Lincoln, 202 U. S. 178, 26 Sup. Ct. 602, 50 L. Ed. 984; Ex parte Spencer, 228 U. S. 652, 33 Sup. Ct. 709, 57 L. Ed. 1010; Henry v. Henkel, 235 U. S. 219, 35 Sup. Ct. 54, 59 L. Ed. 203; Glasgow v. Moyer, 225 U. S. 420, 32 Sup. Ct. 753, 56 L. Ed. 1147. The last cases in which the merits were in any respect considered were Matter of Heff, 197 U. S. 488, 25 Sup. Ct. 506, 49 L. Ed. 848, and Matter of Gregory, 219 U. S. 210, 31 Sup. Ct. 143, 55 L. Ed. 184.
Again, it is settled that, when a state tries .unlawfully to interfere by criminal prosecution with the activities of the United States, - a federal court may intervene in its discretion by habeas corpus. Prosecutions in state courts for perjury in federal proceedings are within this rule. Ex parte Bridges, 2 Woods, 428, Fed. Cas. No. 1,862; In re Loney, 134 U. S. 372, 10 Sup. Ct. 384, 33 L. Ed. 949. In the same class are In re Neagle, 135 U. S. 1, 10 Sup. Ct. 658, 34 L. Ed. 55. and Boske v. Cummingore, 177 U. S. 466, 20 Sup. Ct. 701, 44 L. Ed. 846. These are frankly cases where the conviction was for a crime over which the court below had jurisdiction in the usual sense, just as much as in the case 'of an unconstitutional statute.
There seems to be no fixed rule to tell what errors of the court below will be treated as jurisdictional; e. g., Ex parte Lange, 18 Wall. 163, 21 L. Ed. 872. An extreme case is Hans Nielson, Petitioner, 131 U. S. 176, 9 Sup. Ct. 672, 33 L. Ed. 118, a case of very doubtful authority, in view of Ex parte Bigelow, 113 U. S. 328; 5 Sup. Ct. 542, 28 L. Ed. 1005, and In re Belt, 159 U. S. 95, 15 Sup. Ct. 987, 40 L. Ed. 88, unless it be confined to cases arising in territorial courts, which hardly seems a valid distinction. In Ex parte Bain, 121 U. S. 1, 7 Sup. Ct, 781, 30 L. Ed. 849, the error of amending an indictment was treated as jurisdictional. Obviously the distinction between the formal jurisdiction of a court and the regularity of its procedure is not rigid.
The upshot of it seems to me to be that, while in general the writ will not be used as a substitute for a demurrer (Ex parte Watkins, supra; Ex’parte Parks, supra; In re Coy, supra; Hyde v. Shine, 199 U. S. 62, 82, 25 Sup. Ct. 760, 50 L. Ed. 90), or for a demurrer to the evidence (Harlan v. McGourin, 218 U. S. 442, 31 Sup. Ct. 44, 54 L. Ed. 1101, 21 Ann. Cas. 849), yet, when large public interests demand immediate action, it may. Even then it is clear that the review is limited to whether there was any basis on the facts as found for the action reviewed. Ex parte Terry, 128 U. S. 289, 305, 306, 9 Sup. Ct. 77, 32 L. Ed. 405; In re Debs, 158 U. S. 564, 600, 15 _ Sup. Ct. 900, 39 L. Ed. 1092. The appellant’s attempt rigidly to classify these exceptions appears to me more definite than the books warrant. A safer rule is to say somewhat vaguely that they must be occasions of pressing necessity.
The law seems to be decidedly more liberal in contempt cases, no doubt because of their summary character and liability to abuse. With the exception of Ex parte Kearney, supra, I have found no case in the Supreme Court which refused to consider the merits, at least, to determine whether the offense was in fact within the statute of con-tempts. Section 268 of the Judicial Code. That case turned on the privilege of a witness against self-incrimination, and if the privilege *157in fact existed the court was in error for committing the witness. It was possible to say that the privilege destroyed jurisdiction, just as the appellee here argues of Craig’s supposed privilege; indeed, that would have been no stronger than Háns Neilson, Petitioner, supra. But very'few cases have gone as far as that. Certainly it can be said that the decision is not an authority against the appellee here in so far as concerns an examination of the existence of those facts on which the court’s power was defined, because in Ex parte Kearney, supra, no one questioned that the witness had refused to answer. Moreover, the case was decided before 1831, when the common-law powers of the court were first limited by the proviso of section 268.
In Savin, Petitioner, 131 U. S. 267, 9 Sup. Ct. 699, 33 L. Ed. 150, and Cuddy, Petitioner, 131 U. S. 280, 9 Sup. Ct. 703, 33 L. Ed. 154, both decided at the same time, the question was considered whether the misconduct in fact obstructed justice, although the relator was unsuccessful in each case. In Cuddy’s Case it was expressly said (131 U. S. 286, 9 Sup. Ct. 703, 33 L. Ed. 154) that, had the facts shown that he was not guilty, he would have been discharged. There appear to have been no exceptional circumstances to justify a recourse to habeas corpus as against the more usual methods.
In re Watts & Sachs, 190 U. S. 1, 23 Sup. Ct. 718, 47 L. Ed. 933, turned on whether the relators had in fact violated the order of the bankruptcy court. This point was examined and the relators released. It is true that there was a conflict between state and federal authority; but there was no occasion to vindicate the federal authority, since the District Court had already done so, and, indeed, if I may use the phrase, overdone so.
In general, it is well settled that the writ will lie when the conviction is for violation of an order which the court had no power to make. Ex parte Rowland, 104 U. S. 604, 26 L. Ed. 861; Ex parte Fisk, 113 U. S. 713, 5 Sup. Ct. 724, 28 L. Ed. 1117; In re Ayers, 123 U. S. 443, 8 Sup. Ct. 164, 31 L. Ed. 216; In re Reese (C. C.) 98 Fed. 984; Ex parte Robinson, 144 Fed. 835, 75 C. C. A. 663. The appellant answers these by saying that a void order cannot be the basis of any action, but that begs the question. That precise argument applies equally to unconstitutional statutes, yet it is now settled, as I have said, that generally it is not enough that the statute under which the court acts is unconstitutional; that point must ordinarily be raised by writ of error. Though the order be void whose violation is punished, it would have been as easy to say, as in Re Lincoln, supra, for example, that the court was engaged in punishing an offense over which it concededly had jurisdiction in the stricter sense, and that therefore the review must be by writ of error. The cases are clear authority for the proposition that habeas corpus will, at times anyway, examine whether the underlying facts necessary to the commitment exist.
Cuyler v. Atlantic, etc., Co. (In re Daniels) 131 Fed. 95, though only a decision of a Circuit Judge, is squarely in point, and the ruling in this respect is not affected by the fact that on the merits it conflicts with Toledo Newspaper Co. v. U. S., 247 U. S. 402, 38 Sup. Ct. 560, 62 L. Ed. 1186.
*158In Ex parte Buskirk, 72 Fed. 14, 18 C. C. A. 410 (C. C. A. 4th), the contempt punished had been for violation of a stipulation, and the relator was discharged on habeas corpus. The case is analogous to Ex parte Rowland, supra, and its fellows just above cited.
But the most recent, and I think an entirely apposite, case is Ex parte Hudgings, 249 U. S. 378, 39 Sup. Ct. 337, 63 L. Ed. 656, 11 A. L. R. 333. There the question was the same as here and in Savin, Petitioner, supra; i. e., whether there had been misbehavior obstructing the administration of justice, and the Supreme Court examined the question on the facts to ascertain whether the cause was within the court’s jurisdiction. It recognized that the usual course was by writ of error, but thought that the circumstances justified an exception in that case. Its reasons for so thinking are to be found in 249 U. S. on page 384, 39 Sup. Ct. 340 (63 L. Ed. 656, 11 A. L. R. 333) as follows:
“In view of the nature of the case, of the relation which .the question which it involves bears generally to the power and duty of courts in the performance of their functions, of the dangerous effect on the liberty of the citizen when called upon as a witness in a court which, might result if the erroneous doctrine upon which the order under review was based were not promptly corrected, we are of opinion that the case is an exception.”
' This case, therefore, very clearly turned on a question of discretion, and that a question of no greater public importance than here. Not only does the case at bar arise from a controversy between a municipality and the District Court, but the result of the court’s order was to imprison Craig for 60 days. He is the chief financial officer of a city of 6,000,000 inhabitants and his enforced absence from his duties was presumptively a matter of public concern, quite independent of any interests of his own. Its enforcement would in the nature of things be likely to arouse public feeling and to have an importance altogether greater than that of a private person. If the freedom of witnesses called to court justified an exception, it seems to me that the case at bar must do so.
Finally, it should be remembered that before Toledo Newspaper Co. v. U. S., supra, the law had been much misunderstood, and, if that case was rightly interpreted in the District Court, tire powers of a judge in contempt have a scope which, so far as I can see, is scarcely distinguishable in final results from contempt at common law. If so, it is of added importance that this should be understood with as little delay as possible, because nothing can more nearly touch the liberty of the citizen. Prosecution for contempt may be and generally is sum-* mary beyond any other; the fact that it was not summary in the case at bar is immaterial. If the citizen is liable to its impact, whenever he animadverts upon a judge before whom no decision is presently pending which his language can affect, no one can deny that the question is of high moment. I cannot, therefore, doubt that the Circuit Judge had the power in his discretion to issue the writ and to determine whether there was. any basis in fact for the commitment.
It is quite true that recourse to so exceptional a remedy ought to be rare, when the judge issuing the writ is of co-ordinate jurisdiction with the committing court, especially here, since Craig had not *159been denied his release pending writ of error. What may be urgency enough for the Supreme Court is not necessarily the same for one District Judge in reviewing another. Indeed, if the time had not long since expired within which a writ of error could be filed, I should be disposed to reverse the order on the ground that, though permissible, the writ was not necessary to accomplish justice, and should not have been granted. Nevertheless, this consideration does not go to the power to issue it, nor generally to the considerations which make the case an exception, but rather to the propriety of its issuance by a single judge. It seems to me an answer that, if the writ now fails, the relator will lose, by a mistake in his remedy, any opportunity to review the case in any court. In view of this supervening situation, I think we should ignore the objection, and treat the case as though the application had been originally made to an appellate court.
The question upon the merits is whether the letter obstructed the administration of justice. The information alleged that it tended and was intended to influence the court in the consideration of the receivership proceedings, to intimidate the court, and to compel it to decide future questions as the relator wished, and to obstruct the court’s orders in such suits. As the case comes up after conviction, I think that the relator’s intent must be taken as proved; but nowhere in the information or the evidence does it appear what future decisions the letter would in fact have influenced. Apparently there was nothing pending at the time, and so far as appeared nothing imminent on which the court was to act.
It is true, we can see from the record that there were certain matters which might, and probably would, come before the court, arising between the city and the railways. The city was a large investor and had very large claims against the roads. It was at least possible that disputes might arise as to their allowance when the property was disposed of. It was also possible that, under the leave reserved, the city might again apply for a coreceiver, although nearly nine months had passed and two other receiverships had been granted, without any such renewal. Although it does not appear in the record, perhaps I should also assume that there would be other matters arising in the receivership, all of which must come before the same judge and which would involve the city’s interests.
Therefore the case presents the question whether the possibility, and, if one likes, the probability, that such questions would come up, coupled with the intention to influence the court, if they did, was enough to bring the letter within section 268. I agree with the suggestion of Judge Denison in Toledo Newspaper Co. v. U. S., 237 Fed. 986, 990, 150 C. C. A. 636, that there may be no absolute necessity that the utterance should affect a case actually pending. Thus, if one should threaten a judge with personal injury, if he did not decide a case in a given way, it would be a contempt though the complaint was not yet filed. The rule does-not depend upon formalities. Conversely, I think it makes no difference here that the possible proceedings which might be affected would arise procedurally in the same suit. They would be as little and as much influenced as though they came up by *160independent proceedings. The point, as I view it, is the proximity of the result to the misbehavior.
In the somewhat analogous case of obstructing the draft, the Supreme Court laid down the rule that the words must constitute “clear and present danger” 'that the evil will result. Schenck v. U. S., 249 U. S. 47, 52, 39 Sup. Ct. 247, 63 L. Ed. 470. In Frohwerk v. U. S., 249 U. S. 204, 39 Sup. Ct. 249, 63 L. Ed. 561, and Abrams v. U. S., 250 U. S. 616, 40 Sup. Ct. 17, 63 L. Ed. 1173, the rule was not repeated, and the element of intent was emphasized; but the effect of the words was none the less immediate, and I do not understand that the earlier lest was repudiated. I cannot suppose, for example, that it would make the abuse of a judge for a past decision a contempt to show that the utterer intended generally to intimidate the judge, should a similar case arise in the future, if it was uncertain whether it would in fact arise or when. If the words do not themselves refer to the future, the circumstances surrounding their utterance must be such as immediately to cause the evil which the statute seeks to suppress. A merely possible result, though intended, does not seem to me enough.. As was said in Schenck v. U. S., supra, “it is a question of proximity and degree.”
For instance, it is common enough for newspapers to criticize very severely even the decisions of the Supreme Court, and every one agrees that this is not unlawful. Suppose it be shown that it is the purpose of the editors to influence the court in future cases of that general character, by showing that the decision meets with popular disapproval. Probably that is often the intent. I cannot suppose that immunity depends upon the absence of any such purpose. If so, the editors stand in more peril than I believe they suppose. Rather, as it seems to me, it must be shown either that the words refer to future decisions, and constitute in substance a threat, or that owing to the immediacy of some case, they in fact constitute an immediate intimidation. Usually I believe the decision to be affected must be one which is already sub judice; but, if not, it must be one to whose unbiased determination the utterance is a “clear and present danger.”
Nor does the distinction seem to me without a sound basis in poliicy. It is in small encroachments upon the right of free criticism of all the acts of public officials that the real danger lies. If a judge may punish those who indirectly interfere with possible decisions, remote in time (when the force of the present obloquy has been spent), the line between that and punishment for unseemly or false comment upon past decisions becomes so shadowy as in application to disappear. It will, in effect, be practically impossible to show that the utterer did not have in mind the future effect of his words upon similar cases in the future. Especially is this the case if there be added the doctrine that all men are charged with those results of their conduct which are to be reasonably apprehended.
Hence I cannot agree that the intent which I must accept as proved in the case at bar takes the letter out of the class of comment, which, whether or not defensible morally, is immune from summary punishment by contempt. It seems to me beyond such prosecution in the in*161terest of free discussion, regardless either of its temper or even of its truth. As to such injuries a judge, in company with all other public officials, has no higher protection than a private person. Indeed, the letter strikes me as indistinguishable from the common instance of a disappointed suitor who vents his spleen upon the judge, with a disregard of truth. I assume that generally such a one has it in his mind to teach the judge a lesson, which he expects that his interest, if not his conscience, may be able to understand. Nor does the fact that the letter was false, while it greatly affects the moral quality of the act, determine its criminality. It is punishable only if it interferes with justice, and in that respect truth is harder to meet than falsehood.
The case of Toledo Newspaper Co. v. U. S., supra, does not touch the point at all. It finally determines that the test of the proximity (nearness) of the misbehavior is causal, not spatial, but that is all. The utterances there were by their terms directed towards a matter actually sub judice, and the danger was “clear and present,” if any danger could be. There was no intimation that any statements could be contumacious which referred to decisions not only' not then pending, but, if and when they arose, remote in time.
The writ was not sealed, and was irregularly tested, but those are procedural irregularities only. After return regularly made, it is too late to raise them now. They were curable at any stage.
I think that the relator was properly discharged, and that the order should be affirmed.